Citation Nr: 1603464	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to April 17, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an evaluation in excess of 20 percent for a left shoulder strain, evaluated under Diagnostic Code 5201.

4.  Entitlement to an evaluation in excess of 20 percent for a left shoulder strain status post acromioclavicular (AC) joint separation, evaluated under Diagnostic Code 5203.

5.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine strain.

6.  Entitlement to an evaluation in excess of 10 percent for gastrointestinal disability (service-connected as hiatus hernia and irritable bowel syndrome (IBS)).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 2001 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2014, as to the PTSD issue on appeal; a transcript of that hearing is associated with the claims file.

This case was last before the Board in October 2014, when the Board denied evaluations in excess of 30 percent for PTSD, 10 percent for hiatal hernia and IBS, and 10 percent for left shoulder strain with acromioclavicular separation prior to May 29, 2012, but granted a 20 percent evaluation for that disability beginning May 29, 2012.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to partially vacate and remand the October 2014 Board decision, insofar as it addressed the increased evaluation claim for PTSD.  The June 2015 Joint Motion for Remand, however, noted that the left shoulder and gastrointestinal disorder appeals were abandoned at that time; the Board therefore finds that those claims are final and will no longer be addressed in this decision.  The June 2015 Court order vacated the Board's October 2014 decision and remanded the PTSD claim back to the Board for further development and clarification; the case has been returned to the Board at this time in compliance with the June 2015 Joint Motion for Remand and Court order.

The Board has recharacterized the PTSD issue on appeal in order to comport with the award of a 50 percent evaluation for the Veteran's PTSD, beginning April 17, 2014, in a December 2014 rating decision.  

The Board has additionally taken jurisdiction at this time over the claim of TDIU on appeal in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran has contended that he is unable to work, at least in part, due to his PTSD, which is currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, while the left shoulder and hiatal hernia claims were previously on appeal, the Board denied those claims in October 2014 and therefore the Board finds that the left shoulder and gastrointestinal evaluations are considered final as of October 7, 2014, the date of the Board's issuance of its decision as to those matters.  See 38 C.F.R. § 20.1100 (2015).

During the pendency of the appeal at the Board, the Veteran filed claims for increased evaluation for his IBS and PTSD and a claim for TDIU on April 17, 2014.  As a result of that claim, the AOJ issued a December 2014 rating decision, which increased the Veteran's PTSD to 50 percent disabling, effective April 17, 2014; awarded two separate 20 percent evaluations for the Veteran's left shoulder strain under Diagnostic Codes 5201 and 5203, respectively, effective April 17, 2014, while leaving him evaluated as 10 percent disabling for his left shoulder disability from November 6, 2006 through April 16, 2014 under Diagnostic Code 5299-5024; and, denied increased evaluations for the Veteran's lumbar spine and gastrointestinal disorders, as well as entitlement to TDIU.  The Veteran submitted a timely notice of disagreement, VA Form 21-0956, in August 2015 with the December 2014 rating decision.  

First, after review of the most recent Rating Codesheet dated December 17, 2014, it appears that the AOJ has completely ignored the Board's October 2014 decision, and the finality of that decision that accrued on that date.  Specifically, the AOJ's award of a higher evaluation for the Veteran's left shoulder disability prior to October 7, 2014 goes against the finality of the Board's October 7, 2014 Board decision.  Moreover, the Board notes that given that those claims were before the Board at the time of the Veteran's April 2014 claim, the Board notes that the first assignable effective date cannot be until October 8, 2014, the date after the Board's October 7, 2014 decision is final.  

Secondly, the Board notes that the current status of the left shoulder disability's assigned disability evaluation completely ignores the Board's award of a 20 percent evaluation for the Veteran's left shoulder disability beginning May 29, 2012, as the Codesheet has the Veteran evaluated as 10 percent for that disability under Diagnostic Code 5299-5024 from November 6, 2009 to April 17, 2014.  

On remand, the AOJ must rectify these two clear and obvious discrepancies, particularly insofar as the December 2014 rating decision conflicts with the Board's previous determinations and the effect of the finality of those determinations on the Veteran's left shoulder disability evaluation.

Thirdly, and more importantly, as a timely notice of disagreement with the increased evaluation issues for the Veteran's left shoulder, lumbar spine, and gastrointestinal disorders have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claims for increased evaluation for the Veteran's left shoulder, lumbar spine, and gastrointestinal disorders are remanded at this time.

Respecting the Veteran's PTSD claim, the Veteran last underwent a VA examination of his PTSD in December 2014; that examination report listed the following symptomatology: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  

In August 2015, the Veteran submitted an affidavit, wherein he mentions that he is unable to concentrate as a result of his PTSD several times.  In particular, the Veteran stated

Working with Veterans, many of whom were disabled, and hearing their respective stories really wore me out.  I would often lose concentration on details throughout the day and would "drift off."  I would feel extremely tired by the end of the day, beyond simple fatigue. . . . Despite my academic achievement, I have struggled with schooling due to my service-connected disabilities.  It is very difficult for me to focus and concentrate while in class and I lose attention very easily.

Based on those statements, the Board finds that it appears that the Veteran's PTSD may potentially be worse since his last VA examination.  Accordingly, the Board must remand that claim in order to afford the Veteran another VA examination which adequately addresses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board notes that the Veteran's TDIU claim is inextricably intertwined with the PTSD claim being remanded above, and therefore that claim is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ascertain whether the entire claims file has been uploaded into Veterans Benefits Management System (VBMS), and if not, must so upload the entire claims file into VBMS.

2.  The AOJ must specifically address the clear and obvious discrepancies between the Board's October 2014 decision and the AOJ's December 2014 decision, particularly insofar as it fails to honor the finality of the Board's decision and to implement that decision properly, particularly respecting the Veteran's left shoulder disability evaluations.    

3.  The AOJ should then readjudicate the issues of increased evaluation of the Veteran's left shoulder, lumbar spine, and gastrointestinal (hiatal hernia and IBS) disabilities.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

4.  Obtain any relevant VA treatment records from the Togus VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2010 and associate those documents with the claims file.

5.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disability and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should additionally opine whether the Veteran's psychiatric disability precludes him from obtaining and maintaining substantially gainful employment.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

